[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
On May 4, 1994, the Petitioner, Ron Foley, filed a petition for Writ of Habeas Corpus. The Respondent filed its "Return" on June 20, 1996. The Petitioner pleaded guilty to six counts of Robbery in the First Degree before Damiani, J., in Hartford Superior Court, on September 16, 1991. He also pleaded guilty in the Rockville Superior Court on January 18, 1993, before Klaczak, J., to the crimes of Burglary in the Third Degree, Conspiracy to Commit Larceny in the First Degree and Theft of a Firearm. The Hartford files were transferred to Rockville Superior Court after the entry of guilty pleas there for sentencing. On May 20, 1993, Klaczak, J., sentenced the Petitioner to a total effective sentence for the Hartford offenses of twenty-two years incarceration, execution suspended after he serves twelve years with four years probation. At the same proceeding Klaczak, J., sentenced the Petitioner for the Rockville pleas to a total effective sentence of nine years suspended after he served four years with probation for four years consecutive to the Hartford sentence.
The Petitioner testified in this matter. He stated he was cooperating with the State on several ongoing criminal matters. He testified that Judge Kaplan was supposed to be the sentencing Judge in his matters. He said Judge Kaplan knew of his aforesaid CT Page 7673 cooperation. He also testified that he never heard of Judge Kaplan when he entered his guilty pleas in the Hartford matters on September 16, 1991. The Petitioner entered a letter into evidence as Exhibit A which was dated March 26, 1993 and in which his attorney stated to him that he (Attorney Armentano) and State's Attorney Nina Rosen had agreed that Judge Kaplan would sentence the Petitioner on all of his pleas of guilty. The Petitioner stated that approximately two days before his sentencing Judge Kaplan disqualified himself from his (Petitioner's) case. The Petitioner also stated that he expected to receive a ten year sentence after talking with his attorney for all of these offenses.
The Petitioner stated after a question from the court that he wanted his aforementioned sentences vacated and he wanted to be resentenced in each case by Judge Kaplan. The Petitioner and his attorney agree with the State's Attorney that all pleas in both files were entered without recommended sentences and further, there was no agreement as to who would be the sentencing Judge.
After hearing this matter the court finds that the Petitioner had no agreement when he entered his pleas of guilty or at any time thereafter that Judge Kaplan would be the Judge who would sentence him or what the sentence would be. Therefore, the court denies the Petitioner's petition for Writ of Habeas Corpus.
William J. Sullivan, Judge